Case: 13-41287      Document: 00512666346         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41287
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE ARTURO IGLESIAS-VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1139-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jorge Arturo Iglesias-
Vasquez raises an argument that he concedes is foreclosed by United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir.) (per curiam), cert. denied, 133 S.
Ct. 2374 (2013). In Morales-Mota, 704 F.3d at 412, this court, relying upon its
holding in United States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012),
cert. denied, 133 S. Ct. 1847 (2013), rejected the argument that the Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41287    Document: 00512666346     Page: 2   Date Filed: 06/17/2014


                                 No. 13-41287

offense of “burglary of a habitation” is broader than the generic, contemporary
definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii)
because it defines the “owner” of a habitation as a person with a “greater right
to possession of the property than the actor.” Iglesias-Vasquez’s motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                       2